Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered August 20, 1984, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
*960Having never objected in the County Court to the adequacy of his plea allocution, defendant failed, as a matter of law, to preserve this claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Santiago, 100 AD2d 857). A reversal in the interest of justice is not warranted, as there is no indication in the record that the plea was not knowingly, intelligently and voluntarily entered (see, People v Harris, 61 NY2d 9; People v Sprow, 104 AD2d 1056). Furthermore, we find that the County Court correctly held that defendant’s statements made at the time of arrest would be admissible at trial. These statements were not the product of custodial interrogation, but rather were made in response to the police officers’ attempt to clarify the nature of the criminal situation with which they were then confronted (see, People v Huffman, 41 NY2d 29; People v Chestnut, 51 NY2d 14, cert denied 449 US 1018). Gibbons, J. P., Thompson, Weinstein and Kunzeman, JJ., concur.